                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DEMARIO EVERSON,                           )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:19 CV 1310 RWS
                                           )
GREYHOUND LINES, INC., et al.,             )
                                           )
            Defendants.                    )


                           MEMORANDUM AND ORDER

      This matter is before the Court on defendant’s motion to consolidate this

case with a newly filed case brought by plaintiff against defendant, 4: 20 CV 134

JCH. Defendant contends that consolidation is appropriate because both cases

allege employment discrimination. Although this case includes allegations of

discrimination, it also includes additional claims brought under state and federal

overtime wage laws which are unrelated to claims of discrimination. Moreover,

defendant incorrectly asserts that the newly filed case restates the same

discrimination claims at issue in this case. It does not. Plaintiff challenges distinct

employment practices in each case. Just because he alleges that defendant

retaliated against him in each case does not mean that he has restated the same

claim. Plaintiff also brings claims against an additional defendant in this case who

is not named as a defendant in the newly filed case. Finally, defendant

mischaracterizes the procedural posture of this case as in its early stages only. This
is incorrect. A case management order has been in place in this case since

November of last year, permitting ongoing discovery. Most significantly, this case

is set to go to mediation next week. Given the age and advanced procedural

posture of the instant case, as well as the differing parties and claims brought in

each case, the motion to consolidate will be denied. See R. Civ. P. 42(a).

      Accordingly,

      IT IS HEREBY ORDERED the motion to consolidate [21] is denied.




                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 26th day of February, 2020.




                                          2
